UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 21, 2014 SUNSHINE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Maryland 000-54280 36-4678532 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1400 East Park Avenue, Tallahassee, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(850) 219-7200 N/A (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. Sunshine Financial, Inc. (the “Company”) held its annual meeting of stockholders on May21, 2014. Holders of record of the Company’s common stock at the close of business on March31, 2014, were entitled to vote at the annual meeting. The final voting results of each proposal are set forth below. Proposal 1- Election of Directors The Company’s stockholders approved the election ofBenjamin F. Betts, Jr., Susan J. Conte, and Richard A. Mooreas directors of the Company for a term to expire in the year 2017. Benjamin F. Betts, Jr. Susan J. Conte Richard A. Moore For Withheld 15,618 12,994 Broker Non-Votes Proposal 2- Advisory Vote as to the Compensation of the Registrant’s Executives A majority of the Registrant’s stockholders, in a non-binding advisory vote, voted for the compensation of the Registrant’s named executive officers. Number of Votes For Against Abstain Broker Non-Votes Proposal 3 – Ratification of Independent Public Accounting Firm The Company’s stockholders ratified the appointment of Hacker, Johnson & Smith, PA as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014. Number of Votes For Against 555 Abstain 0 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SUNSHINE FINANCIAL, INC. Date: May 23, 2014 By: /s/ Scott A. Swain Scott A. Swain, Senior Vice President and Chief Financial Officer 3
